Citation Nr: 0713779	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of bilateral hearing loss disability currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

The veteran's bilateral hearing loss disability is manifested 
by average decibel loss of 43, 44 and 45 in the right ear and 
40, 43 and 48 in the left ear with speech recognition ability 
of 92 bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of bilateral hearing loss.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
November 2003 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The notice did not predate the rating decision.

The Board notes that an initial VCCA notice addressing 
service connection was provided prior to the rating decision 
of February 2003.  Subsequent to being granted service 
connection, the veteran appealed the initial rating assigned 
to his disability.  The VCAA notice regarding the evaluation 
did not predate the rating decision.  However, the appellant 
could not have been initially provided notice on an issue 
which had not been raised.  The November 2003 notice, 
provided after the veteran appealed the evaluation assigned, 
was adequate and a supplemental statement of the case was 
issued subsequent to the notice which constituted subsequent 
process.  No prejudice has been claimed as a result of the 
timing of the notice.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  In addition the veteran was informed 
of the requirements in a letter of August 2006 and was given 
the opportunity to submit evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and private 
medical records have been obtained.  The veteran was afforded 
VA examinations.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2006).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

After a careful review of the evidence of record the Board 
finds that the evidence is against the veteran's claim.

On VA audiological examination in April 2003, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
60
55
LEFT
15
40
50
55

The average puretone loss in the right ear was 43 decibels, 
and the average loss in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 92 
bilaterally.  

On VA audiological examination in February 2005, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
65
55
LEFT
15
40
55
60

The average puretone loss in the right ear was 44 decibels, 
and the average loss in the left ear was 43 decibels.  Speech 
audiometry revealed speech recognition ability of 92 
bilaterally.  

On VA audiological examination in September 2006, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
65
55
LEFT
20
45
60
65

The average puretone loss in the right ear was 45 decibels, 
and the average loss in the left ear was 48 decibels.  Speech 
audiometry revealed speech recognition ability of 92 
bilaterally.  

Initially, the Board notes that there are two private 
audiological evaluations, January 2004 and December 2005, 
since the veteran filed his claim for service connection.  
However, neither of the private audiological examinations of 
record contains all of the information necessary to determine 
the veteran's level of hearing loss disability under the 
rating criteria.  The January 2004 audiological evaluation 
does not provide the puretone thresholds at 3000 HERTZ and 
does not establish the method of testing for speech 
discrimination.  The December 2005 audiological evaluation 
does not provide the credentials of the person who conducted 
the test and does not establish the method of testing for 
speech discrimination.  In compliance with the Board's remand 
of March 2006 the AOJ requested that the veteran provide the 
credentials of the person who conducted the evaluation and 
establish the method of testing for speech discrimination.  
In response to the AOJ's request, the veteran resubmitted the 
audiological examination results without the requested 
information.  Therefore, the Board's analysis is based on the 
three audiological examinations which provide all of the 
information necessary for determining the level of 
disability.  38 C.F.R. § 4.85 (2006).

The application of the regulation to the findings on all of 
the VA audiological evaluations of record results in numeric 
designations of I bilaterally.  Considering values of I 
bilaterally, a noncompensable evaluation is warranted when 
applied to Table VII.  Thus, the record demonstrates that the 
schedular rating assigned to the veteran's bilateral hearing 
loss disability is correct.  Furthermore, the veteran does 
not have an exceptional hearing pattern.

Based on the competent evidence of record, the Board 
concludes that a compensable  evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


